DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an AFCP 2.0 submission.  The amendments to the claims overcome the previous rejections and are entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on 11/23/2021.
The application has been amended as follows: 
(The claims filed 11/15/2021 are entered)
Claim 7 is cancelled.
Allowable Subject Matter
Claims 2-5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art CN104497679B and CN102580525A and Adsorption of Copper from Copper Sulphate solution on Carbon Black Spheron as previously cited  while teaching various cuprous oxide carbon black products and process of making same do not teach or render obvious the instantly claimed process wherein the CuO in the modified carbon material will be 1 % by weight (as it cannot be said the process or materials produced will necessarily possess said amount of CuO) made with the instantly claimed pH values in combination with the claimed time periods.  There is no motivation to alter the teachings of the prior art.  As such the prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAMELA H WEISS/ Primary Examiner, Art Unit 1759